Citation Nr: 0904462	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for schizophrenia, for the period from October 17, 
2005, to September 22, 2008.

2.  Entitlement to a disability rating in excess of 30 
percent for schizophrenia since September 23, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim for a disability 
rating in excess of 10 percent for schizophrenia.  In June 
2008, the Board remanded the claim for further development, 
including a new VA examination.  In October 2008, the RO 
assigned a rating of 30 percent for schizophrenia, effective 
September 23, 2008, the date of the examination.  


FINDING OF FACT

Since October 17, 2005, the date of claim, the veteran's PTSD 
has been productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, occasional panic 
attacks, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSION OF LAW

1.  From October 17, 2005, to September 22, 2008, the 
criteria for a 30 percent evaluation for schizophrenia, but 
no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2008); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9203 
(2008).

2.  The criteria for a rating for schizophrenia in excess of 
30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2008); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9203 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2008).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, § 5103(a) requires that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
December 2005 and February 2007, prior to and after the 
initial RO decision.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letters sent to the 
veteran in December 2005 and February 2007 did not meet the 
requirements of Vazquez-Flores and were not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.  

Pursuant to the Board's remand, the RO sent the veteran a 
letter in June 2008 that fully complied with the above 
requirements enumerated in Vazquez- Flores.  The Board 
acknowledges that this VCAA notice pertaining to Vazquez was 
provided to the veteran after the initial unfavorable RO 
decision.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) and the United States 
Court of Appeals for Veterans Claims (Court) have clarified 
that the VA can provide additional necessary notice 
subsequent to the initial adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, after the June 2008 notice 
letter was provided to the veteran, the claim was 
readjudicated, respectively, in an October 2008 rating 
decision and a November 2008 supplemental statement of the 
case.  It therefore follows that a prejudicial error analysis 
by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is not warranted here.  Furthermore, to the extent it could 
be argued that there was a timing error, overall, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his increased rating claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  The veteran has not 
identified any additional evidence related to his service-
connected schizophrenia.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2008).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.  

The veteran has also been afforded formal VA examinations in 
January 2006 and September 2008 to evaluate the nature, 
extent and severity of his service-connected schizophrenia.  
The veteran has not reported that his disability has worsened 
since the time of his most recent examination, and thus a 
remand is not required solely due to the passage of time 
since that examination.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders 
(including schizophrenia), a 10 percent disability rating is 
assigned where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or symptoms controlled 
by continuous medication.

A 30 percent disability rating is warranted for schizophrenia 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, occasional panic 
attacks, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The Federal Circuit and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  A Global 
Assessment of Functioning (GAF) score is based on a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
In addition, the Court has held that a GAF score is only one 
factor in determining a veteran's disability rating.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).  

Here, the veteran contends that his schizophrenic symptoms 
entitle him to a disability rating in excess of 10 percent 
for the period extending from October 17, 2005, the date his 
claim was received by the RO, until September 22, 2008.  He 
also asserts that a rating in excess of 30 percent has been 
warranted since September 23, 2008.  Those contentions will 
be examined in turn.

October 17, 2005 to September 22, 2008

For this time period, the veteran's VA treatment records and 
statements show various symptoms of mental disorder, 
including sleep disturbances, irritability, anxiety, anger, 
paranoia, and problems with concentration and memory.  The 
veteran denied experiencing auditory and visual 
hallucinations but acknowledged having occasional homicidal 
ideations directed at no one in particular.  He also denied 
having suicidal ideation.  Despite his clinical symptoms, the 
veteran reported steady employment as a letter carrier since 
1983.  He stated that he had been married to his current wife 
since 1978 and had three grown children.  

The veteran had a VA psychiatric examination in January 2006, 
in which he reported a history of hospitalization and 
treatment for manic depressive disorder in the late 1970s 
during his period of active service.  The veteran indicated 
that he was eventually diagnosed with paranoid schizophrenia 
and had taken medication for that condition ever since.  In 
this regard, the veteran added that he sometimes believed the 
medication was not effective in relieving his symptoms.  It 
was noted that while the veteran had served during the 
Vietnam era, he had not been involved in combat.  

In addition to the aforementioned symptoms of schizophrenia, 
the veteran reported experiencing panic attacks on a monthly 
basis that were associated with a heightened heart rate and 
sweaty palms.  While he denied inappropriate behavior, 
including obsessive or ritualistic conduct interfering with 
routine activities, he indicated that he was often unable to 
communicate or process information when he became excited.  
The veteran further reported that he had become "slightly 
more depressed and anxious" since "backing his truck into a 
car while working two years ago."  He added that he was 
afraid at the time that he would be fired because of the 
incident, although that did not happen.  Additionally, the 
veteran reported that he had difficulty managing his 
financial affairs and required the assistance of his wife in 
this regard.  The veteran's wife, who accompanied him to the 
examination, added that in terms of hobbies, the veteran used 
to enjoy reading, but was now too anxious to engage in that 
activity.  No other occupational or social problems were 
reported.

Mental status examination revealed an anxious and depressed 
mood.  The veteran's speech was noted to be goal-directed, 
relevant and coherent.  His overall vocal quality was normal 
in rate and tone, though with some tendency toward 
perseveration.  His thought content evidenced no overt or 
reported signs of psychosis, delusion, or hallucination.  His 
insight and judgment were found to be poor, and his short-
term memory impaired.  

Based upon the above, the examiner diagnosed the veteran as 
having paranoid schizophrenia and estimated that his GAF 
Global Assessment and Functioning (GAF) score was 75.  
Significantly, however, on VA psychiatric assessment in 
December 2006, the veteran reported increased worry, 
irritability, and depression over the past year and was 
assigned a GAF score of 60.  Subsequent VA psychiatric 
treatment records dated in February 2007, June 2007, August 
2007 and April 2008 reflect persistent symptoms of chronic 
paranoid schizophrenia with a GAF score of 55.

Under DSM-IV, a GAF score of 75 indicates no more than slight 
social and industrial impairment.  GAF scores of 55 and 60 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

Based on a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
during the period prior to September 23, 2008, a disability 
evaluation 30 percent is warranted.  In reaching this 
conclusion, the Board points out that the medical and lay 
evidence shows that the veteran's schizophrenia was 
manifested by such symptoms as depressed mood, anxiety, 
suspiciousness, occasional panic attacks, chronic sleep 
impairment, memory loss, and diminished concentration and 
judgment, resulting in some occupational and social 
impairment.  Specifically, while the veteran reported he 
continued to work as a letter carrier, he indicated that he 
was involved in an on-the-job accident, had frequent 
difficulty communicating and processing information when 
agitated, and required assistance in managing his financial 
affairs.  The veteran further indicated that while he was on 
continuous medication for schizophrenia, his symptoms were 
not always controlled.  For these reasons, the Board finds 
that the veteran's schizophrenia prior to September 23, 2008 
met the criteria for an increased rating of 30 percent.  The 
Board notes that a 30 percent rating is consistent with the 
GAF scores of 55 and 60, reflecting moderate symptoms of 
mental disorder.  The Board acknowledges that the January 
2006 VA examiner assigned the veteran a GAF score of 75, 
indicating no more than slight social and industrial 
impairment.  However, that assessment does not appear to 
reflect the full extent of the veteran's symptoms during the 
relevant time period.

The Board further finds, however, that the preponderance of 
the evidence is against a finding of entitlement to an 
evaluation in excess of 30 percent prior to September 23, 
2008.  Not only do the GAF scores show no more than moderate 
symptoms consistent with a 30 percent rating, but the 
evidence reflects that the veteran's schizophrenia was not 
manifested by more than slight social and industrial 
impairment.  Indeed, the veteran indicated that he continued 
to work full-time as a letter carrier, as he had done for 
more than 20 years, and that he enjoyed good relationships 
with his wife and children.  Furthermore, while the veteran 
reported difficulty with short-term memory, concentration and 
judgment, the record is devoid of any problems affecting 
long-term memory or abstract thinking.  Nor are there any 
reports or clinical findings of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands.  Thus the Board finds that the veteran's 
symptoms overall appear to be in the category of mild to 
moderate.


September 23, 2008 to the Present

The relevant evidence during this time period consists 
exclusively of a September 2008 VA psychiatric examination, 
in which the veteran recounted his history of treatment for 
schizophrenia.  He reported that he received VA outpatient 
treatment and medication for his condition on an ongoing 
basis.  The veteran indicated that while he continued to be 
employed full-time as a letter carrier, his depression 
interfered with his ability to focus on his work and that on 
some days he felt like he was "about to lose everything."  
He further reported that he worried a lot and frequently felt 
as though he could not do anything right at work or at home, 
and that these feelings triggered semi-weekly panic attacks.  
The veteran also voiced his frustration at his inability to 
concentrate, remember how to perform certain routine tasks, 
and make decisions.  He stated that he used to think about 
suicide, and continued to experience occasional suicidal 
ideations, but no longer harbored an active intent.  His 
feelings of depression, while ongoing, were mitigated by 
talking to his wife.  The veteran complained of ongoing 
difficulty sleeping, and reported that he occasionally heard 
voices while by himself at home.  He also stated that he 
suspected that his co-workers and other people, excluding his 
wife, were trying to do him harm, and subsequently kept to 
himself much of the time.  Outside of work, he stated that he 
had close relationships with his wife, mother, and siblings, 
and that he saw an old friend approximately one day per week 
to play cards.  He denied having "much of a social life," 
adding that he no longer attended church or fished, as he 
used to do.

Mental status examination revealed an anxious mood, and an 
affect appropriate to content.  His attitude was noted as 
cooperative and friendly.  As with his previous examination, 
the veteran's speech was found to be coherent and clear, but 
somewhat fast in tone.  His thought processes were 
characterized by looseness of associations and 
circumstantiality, with a tendency toward rumination and 
paranoid ideation, evidencing persistent delusion.  It was 
further noted that the veteran's overall presentation had an 
"odd/loose quality that is often observed in persons 
struggling with psychosis."  There were no overt or reported 
signs of hallucination, nor any showing of suicidal or 
homicidal ideations.  His memory was determined to be mildly 
impaired, but his judgment was found to be intact.   
After examining the veteran and reviewing his claims file, 
the VA examiner opined that the veteran's current symptoms of 
schizophrenia, including decreased concentration, memory 
loss, and paranoid delusions, impaired his occupational 
functioning.  While observing that the veteran was stable 
enough to manage a consistent work pattern, the examiner 
nonetheless indicated that the veteran was fragile and likely 
to be easily overwhelmed and stressed, and that he had 
delusions about other people and was plagued with self-doubt 
and insecurity.  However, the examiner expressly stated that 
the veteran's symptoms were not productive of total 
occupational and social impairment or reduced reliability and 
productivity.  He was assigned a GAF score of 60 due to 
circumstantial speech, panic attacks, having few friends and 
not trusting co-workers.

As noted above, a GAF score of 60 reflects some moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  See DSM-IV.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating.  With 
respect to whether the veteran's disability warrants more 
than a 30 percent disability rating, however, the Board finds 
that the preponderance of the evidence is against such a 
finding.  The veteran has not been shown to have overall 
reduced reliability and productivity, as he has ongoing 
relationships with his relatives and his close friends, as 
well as a stable work history.  Indeed, while observing that 
the veteran's schizophrenia impaired his occupational 
functioning, the examiner expressly noted that the veteran's 
symptoms were not productive of total occupational and social 
impairment or reduced reliability and productivity.  Nor has 
the veteran been shown to have difficulty understanding 
complex commands; impaired judgment; or impaired abstract 
thinking during the relevant time period.  Therefore, the 
Board finds that a rating in excess of 30 percent is not 
warranted.



Extraschedular Consideration

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's schizophrenia reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 30 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that his mental disorder results in marked 
interference with employment i.e., beyond that contemplated 
in the 30 percent rating.  The condition is also not shown to 
warrant frequent, or indeed, any periods of hospitalization 
since the date of claim, or to otherwise render impractical 
the application of the regular schedular standards.  In light 
of the above, the Board is not required to remand the appeal 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an increased rating of 30 percent, but no 
higher, for schizophrenia is granted for the time period from 
October 17, 2005 to September 22, 2008.

A rating in excess of 30 percent for schizophrenia is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


